DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/998,486, filed on August 20, 2020. Claims 1-20 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on August 20, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed towards a method, claims 9-15 are directed towards a system and claims 16-20 are directed towards a computer program product, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing condition-based maintenance scheduling.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving a selection of quantities to adjust a maintenance schedule of the geo-distributed system that includes a plurality of equipment that is spread over a geographical region, and wherein the maintenance schedule identifies when a plurality of maintenance tasks are executed at a first equipment over a predetermined duration; generating a mixed-integer linear program for adjusting the maintenance schedule using a set of predetermined constraints; executing the mixed-integer linear program via a mixed-integer linear program solver; and adjusting the maintenance schedule by selecting only a subset of the maintenance tasks constitutes methods based on fundamental economic practices involving mitigating risk. The recitation of a processor does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 9 and 16 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites a computer-implemented method comprising a processor at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The system comprising  processors for executing computer readable instructions stored on a memory recited in claim 9 and the computer program product comprising a computer readable storage medium having program instructions executable by processors in claim 16 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 9 and 16 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including processor(s), system and computer program product amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0126]; [0139]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claim 8 recites limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claims 2-7, 10-15 and 17-20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims.  Therefore claims 2-8, 10-15 and 17-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 12-14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al., U.S. Publication No. 2022/0208364 [hereinafter Naik], and further in view of Weatherbee et al., U.S. Publication No. 2018/0157240 [hereinafter Weatherbee]. 

Referring to Claim 1, Naik teaches: 
A computer-implemented method for maintaining equipment in a system, the computer-implemented method comprising:
receiving, by a processor, a selection of quantities to adjust a maintenance schedule, and wherein the maintenance schedule identifies when a plurality of maintenance tasks are executed at a first equipment from the geo-distributed system over a predetermined duration (Naik, [0054]-[0056]), “…the identification data, maintenance requirement data, and demand constraint data can be input and operated on by the optimization program 136, such as an MILP solver or the like, subject to demand constraints and one or more objectives to be optimized executing on the optimization server 126…The optimization server 126 may also include an optimization server user interface 138, which may be used by a remote operator 140 to set up the optimization problem… the problem of maintenance scheduling of the plurality of automated testing apparatus 102A-102X and possibly related test processing equipment 102A'-102X' under resource demand constraints is addressed. In this example optimization method, the real situation of where the plurality of automated testing apparatus 102A-102X and possibly related test processing equipment 102A'-102X' is subject to both periodic and singular maintenance items (e.g., maintenance tasks) during a planning period is considered. The planning period is a period of time over which the maintenance for multiple pieces of equipment is to be scheduled. The planning period can be divided into a number of equal, periodic, predefined time periods (time bins) that can be of any arbitrary duration, such as a number of hours, a shift, a number of shifts, or other suitable time period, depending on the length of time a maintenance item will take, such as on average”; (Naik, [0097]; [0059]; [0036]); 
generating, by the processor, a mixed-integer linear program for adjusting the maintenance schedule using a set of predetermined constraints (Naik, [0099]), “operating on the identification data, maintenance requirement data, and demand constraint data on a processor (e.g., remote processor 130) using an optimization program (e.g., optimization program 136 such as an MILP solver)… In the optimization program 136, a mathematical model is constructed defining the demand constraints and one or more optimization goals along with the payload data (e.g., identification data, maintenance requirement data) are then fed to an optimization program 136, such as solver (e.g., MILP solver such as CPLEX). Upon convergence, the optimized results are produced (i.e. the optimized maintenance schedule 142). In some embodiments, where more than one optimization objective (goal) is sought, a weighted optimization may be used, wherein weights can be applied to the relative importance of the objective”; (Naik, [0053]-[0054]);
executing, by the processor, the mixed-integer linear program via a mixed-integer linear program solver (Naik, [0099]), “… In the optimization program 136, a mathematical model is constructed defining the demand constraints and one or more optimization goals along with the payload data (e.g., identification data, maintenance requirement data) are then fed to an optimization program 136, such as solver (e.g., MILP solver such as CPLEX). Upon convergence, the optimized results are produced (i.e. the optimized maintenance schedule 142). In some embodiments, where more than one optimization objective (goal) is sought, a weighted optimization may be used, wherein weights can be applied to the relative importance of the objective”;
adjusting, by the processor, the maintenance schedule by selecting only a subset of the maintenance tasks (Naik, [0059]), “One assumption of the optimization method is that maintenance staff (personnel 119) that can carry out maintenance items (MI) that are "complex" require a higher certification level (CL) and are subject to a higher pay rate. Their assignment should be reserved only for such maintenance items (MI) that are deemed "complex," and not for maintenance items (MI) that are deemed "rudimentary" and that can be performed by any personnel 119… the proposed optimization method framework allows the use of a combination of these two staffing-related considerations, i.e., whether complex or rudimentary, as well as personnel availability (AD) data on target hours of available personnel 119”; (Naik, [0036]), “In the case of electronic communication, sampling of the plurality of automated testing apparatus 102A-102X and possibly ancillary test processing equipment 102A'-102X' may be taken at any suitable time or interval… Such sampling may be used to determine the usage patterns of each of the plurality of automated testing apparatus 102A-102X and possibly ancillary test processing equipment 102A'-102X', which may be used as a constraint in the optimization method”.
Naik teaches maintenance scheduling for multiple apparatuses one lab or a collection of labs at one facility (see par. 0028; 0095), but Naik does not explicitly teach: 
A computer-implemented method for maintaining equipment in a geo-distributed system, the computer-implemented method comprising:
adjust a maintenance schedule of the geo-distributed system that includes a plurality of equipment that is spread over a geographical region. 

However Weatherbee teaches: 
A computer-implemented method for maintaining equipment in a geo-distributed system, the computer-implemented method comprising:
adjust a maintenance schedule of the geo-distributed system that includes a plurality of equipment that is spread over a geographical region (Weatherbee, [0073]), “the multiple turbine members of the asset community 502 include assets from different manufacturers or vintages… the members of the asset community 502 can be co-located on a single wind farm, or the members can be geographically distributed across multiple different farms”; (Weatherbee, [0036]), “customized maintenance route specifies a sequence of maintenance actions and, in some aspects, the timing of these actions for the machine that are adjusted in real-time as the characteristics change. In aspects, each of the characteristics is weighted in the analysis”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the maintenance scheduling at a facility in Naik to include the geographically distributed assets as taught by Weatherbee. The motivation for doing this would have been to improve the method of scheduling maintenance in Naik (see par. 0002) to efficiently include the results of providing an operation with enterprise-wide data about the first asset community (see Weatherbee par. 0071).

Referring to Claim 2, the combination of Naik in view of Weatherbee teaches the computer-implemented method of claim 1. Naik teaches the demand constraints for the maintenance scheduling method are provided to ensure the resulting assignment of tasks to personnel satisfy the assumptions listed previously (see par. 0076), but Naik does not explicitly teach: 
wherein adjusting the maintenance schedule further comprises changing the day on which at least one of the maintenance tasks is performed at the first equipment.

However Weatherbee teaches: 
wherein adjusting the maintenance schedule further comprises changing the day on which at least one of the maintenance tasks is performed at the first equipment (Weatherbee, [0057]-[0059]), “An initial schedule 420 is formed at time t1 when the machine enters the facility 400 and based upon an analysis of the service history determines that the machine A1 should go to station 404 (to replace part B2) at 12:00 am on Monday, and go to station 406 (to replace part B3) Tuesday at 4:00 pm… However, after entering the facility 400 on Sunday at 12:00 am, information is received where the operator of station 404 is not available on Monday, but is available on Tuesday… A determination is made to dynamically change the order of the operation… the machine A1 should go to station 406 (to replace part B3) at 12:00 am on Monday, and go to station 404 (to replace part B2) Tuesday at 4:00 pm… the schedules 420 and 422 are altered in real-time and on-the-fly…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the maintenance scheduling in Naik to include the adjusting as taught by Weatherbee. The motivation for doing this would have been to improve the method of scheduling maintenance in Naik (see par. 0002) to include the results of achieving the efficient and cost-effective maintenance of industrial machines (see Weatherbee par. 0005).

Referring to Claim 4, the combination of Naik in view of Weatherbee teaches the computer-implemented method of claim 1. Naik further teaches: 
wherein the predetermined constraints comprise an availability of maintenance technician(s) to perform the maintenance tasks (Naik, [0038]-[0039]), “The demand constraint data may comprise, but may not be limited to: 1) personnel availability (AD) data on personnel 119 that can perform maintenance items (MI)…”; (Naik, [0057]), “The demand constraints in this example are resource demand constraints that arise due to the availability (or unavailability) of eligible staff, i.e., the demand constraints are based on personnel availability (AD) data on personnel 119 that are available to perform the maintenance items (MI)”. 

Referring to Claim 5, the combination of Naik in view of Weatherbee teaches the computer-implemented method of claim 1. Naik further teaches: 
wherein the predetermined constraints comprise an unavailability of the first equipment for performing the maintenance tasks (Naik, [0057]), “The demand constraints in this example are resource demand constraints that arise due to the availability (or unavailability) of eligible staff, i.e., the demand constraints are based on personnel availability (AD) data on personnel 119 that are available to perform the maintenance items (MI)”.

Referring to Claim 6, the combination of Naik in view of Weatherbee teaches the computer-implemented method of claim 1. Nair further teaches: 
wherein generating the mixed- integer linear program comprises combining one or more of the predetermined constraints and using user input values as thresholds for the predetermined constraints (Naik, [0054]), “The optimization program 136 operates on the data stored in the optimization database 134 and given certain demand constraints and one or more objectives, to be described more fully below, produces an optimized maintenance schedule 142. In particular, the identification data, maintenance requirement data, and demand constraint data can be input and operated on by the optimization program 136, such as an MILP solver or the like, subject to demand constraints and one or more objectives to be optimized executing on the optimization server 126”; Naik, [0099]), “a mathematical model is constructed defining the demand constraints and one or more optimization goals along with the payload data (e.g., identification data, maintenance requirement data) are then fed to an optimization program 136, such as solver (e.g., MILP solver such as CPLEX)”.

Referring to Claim 9, Naik teaches: 
A system comprising:
a memory having computer readable instructions (Naik, [0031]; [0052]);
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising (Naik, [0031]; [0052]; [0094]):
Claim 9 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 10 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 16, Naik teaches: 
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations comprising (Naik, [0031]; [0052]; [0094]):
Claim 16 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Weatherbee, and further in view of  Higgins et al., U.S. Publication No. 2018/0173214 [hereinafter Higgins].

Referring to Claim 3, the combination of Naik in view of Weatherbee teaches the computer-implemented method of claim 1. Naik teaches one of the optimization goals can be minimizing the maintenance costs while assigning the maintenance items (see par. 0058), but Naik does not explicitly teach: 
wherein the predetermined constraints comprise a specified budget for maintaining the first equipment.

However Higgins teaches: 
wherein the predetermined constraints comprise a specified budget for maintaining the first equipment (Higgins, [0031]), “the constraints may be based on many factors such as, but not limited to, power output of the CCPP 10 and/or economic considerations (e.g., budgets for preventative and corrective maintenance). For example, the user input 72 may include forecasted operations of the industrial asset, expected penalties associated with when the industrial asset is not operating, and budgets for performing maintenance on the industrial asset”; (Higgins, [0054]; [0071]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the goals to minimize cost in Naik to include the budget constraints as taught by Higgins. The motivation for doing this would have been to improve the method of scheduling maintenance in Naik (see par. 0002) to efficiently include the results of suggesting a maintenance operation that is less costly (see Higgins par. 0046).

Claim 11 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claims 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Weatherbee, and further in view of Spiro et al., U.S. Publication No. 2018/0174067 [hereinafter Spiro]. 

Referring to Claim 7, the combination of Naik in view of Weatherbee teaches the computer-implemented method of claim 1. Naik further teaches: 
	further comprising
determining, by the processor, a list of tasks for the first equipment (Naik, [0014]), “the detailed and optimized maintenance schedule may include: 1) a listing of what the maintenance items are to be conducted (e.g., what type of maintenance and on what apparatus); 2) the optimized maintenance window (e.g., one or more time periods) when the maintenance should take place…”; and 
generating, by the processor, the maintenance schedule comprising the list of tasks (Naik, [0014]), “the detailed and optimized maintenance schedule may include: 1) a listing of what the maintenance items are to be conducted (e.g., what type of maintenance and on what apparatus); 2) the optimized maintenance window (e.g., one or more time periods) when the maintenance should take place”.
Naik teaches optimizing maintenance scheduling (see par. 0049), but Naik does not explicitly teach: 
computing, by the processor, a risk index for the first equipment;

However Spiro teaches: 
further comprising:
computing, by the processor, a risk index for the first equipment (Spiro, [0153]), “calculate an risk scores in the form of estimated probabilities of a corresponding fault type occurring in an associated machine” (Spiro, [0053]), “risk score for a first machine is generated by processing the history data for the first machine to generate statistical metrics based on the sensor logs, and to generate log metrics based on the computer readable logs. The statistical metrics and log metrics provide inputs to a risk model which generates probabilities or risk scores that the machine, or a component sub-system of the machine, will experience a fault during a future interval”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the maintenance scheduling in Naik to include the risk scores as taught by Spiro. The motivation for doing this would have been to improve the method of scheduling maintenance in Naik (see par. 0002) to efficiently include the results of preventing faults from developing in machinery (see Spiro par. 0001).

Claim 15 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Weatherbee, and further in view of  Darden, II et al., U.S. Publication No. 2017/0237258 [hereinafter Darden]. 

Referring to Claim 8, the combination of Naik in view of Weatherbee teaches the computer-implemented method of claim 1. Naik teaches maintenance scheduling for multiple apparatuses one lab or a collection of labs at one facility (see par. 0028; 0095), but Naik does not explicitly teach: 
wherein the geo-distributed system is a utility provision grid.

However Darden teaches: 
wherein the geo-distributed system is a utility provision grid (Darden, [0039]), “the present invention include systems and methods for coordinating selective activation of a multiplicity of emergency power generation equipment over a predetermined geographic area for distribution and/or storage to supply a microgrid of electrical power for a substantially similar geographic area”; (Darden, [Abstract]; [0044]-[0045]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the maintenance scheduling at a facility in Naik to include the power grid limitation as taught by Darden. The motivation for doing this would have been to improve the method of scheduling maintenance in Naik (see par. 0002) to efficiently include the results of optimization of microgrid distributed power generation (see Darden par. 0003).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.       
Phan et al. (US 20150039374 A1) – An optimization framework to find the periodic inspection interval over an infinite time horizon for geo-distributed infrastructure systems subject to hidden failures. The unit's failure can only be rectified at periodic inspection, at which point a failed unit will be considered as being "perfectly" repaired. For geo-distributed infrastructure systems, for example, fire hydrants in a city, water and power supply networks in urban areas, firstly, the units of a system are clustered into groups. Then, the optimal inspection interval is calculated for each group based on the expected cost per cycle. Finally, the best schedule for inspection is determined. This schedule: (i) minimizes the global system inspection and maintenance cost; and (ii) meets the applicable labor and budget resource constraints. An integer nonlinear programming formulation together with a heuristics deals with the inspection schedule.

Morisawa et al. (US 11062274 B2) – Various failure rates are supposed for each facility, and an optimal maintenance plan is made. A maintenance planning apparatus includes a failure rate model generation unit that generates a failure rate model on the basis of failure probability information which is set for an O&M asset by a user, a simulation execution unit that executes simulation regarding a failure which possibly occurs in the O&M asset in a plurality of different conditions on the basis of the generated failure rate model, a KPI computation unit that computes a KPI corresponding to each of the plurality of different conditions on the basis of results of the simulation, and an analysis unit that analyzes the plurality of different conditions and KPIs respectively corresponding to the plurality of different conditions, so as to determine an optimal condition corresponding to the best KPI.

Akrotirianakis et al. (US 20210342791 A1) – Systems, techniques, and computer-program products are provided to generate manufacturing schedules that integrate maintenance strategies. A manufacturing schedule can be generated by solving an optimization problem subject to operational constraints that preserve consistency in the order of the operations to be performed during the manufacture of a product, and further subject to maintenance constraints that enforce a desired maintenance strategy. The optimization problem can be solved by minimizing a makespan of a product subject to the operational and maintenance constraints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624